OFFICE     OF THE ATTORNEY GENERAL     OF TEXAS
                                  AUSTIN




    ,Ionor%ble John L. Green, Dlreotor
    Certificate of Title Divrieion
    Texas Sighway Depaxtnent
    Austin 26, Tezas

    Deer “5irr                    opinion ho. 0.6813

                                 IN:    Issuance of Q
                                        title on ear



I
          iii8are in receipt of your letter
    Wtttdl readr am follow*:
                 We   are atteahing t


          in these letter

                                                ey, Conetable of
                                                in title on a 1935
                                                 atolrn automobile
                                                ut a year ago. La-.
                                                 thflrmotor vehicle




                              to find any provision in the Texas
                          Art. l&36-1) whioh would enable this
                               tltler unUsr the faota set forth



                                                        queetion.
                                 Thurmnd.   ‘Ye respeotfully re-
          quest that you advise this Department what evidenoe
          should be presented in eaoh ease that would authorize
          thie i)epartcmnt to issue the titles in             An
          early response will be apprsolated and ar requsst that
          you return the attaohnents with your opinion.*
Ran. John Li Groan,     page 2


      Tha ooimtable’a letter, referred    to in your letter, read6
aa follows:

               “I reoovered what I pr8mlJlwa *a, a stolen auto-
        Aobils,  about one year ago, that had been abanbone& on
        the highway &art of Mapl.ea. It la a 1935 mdel Bard
        coupe. I have kept the oar in rtorage rinoe I re-
        oovered it and have used every efgort that   I taon of
        to ascertain the owner of the oar, but a0 one haa
        olaiaoa it.   T&r& are f10 motor nwborr anywhom aa
        the oar but have been burned off. Tha 8-M       Righwey
        Patrol and the z. B. I. bra 0h00ba on t4u oan mb
        have been unable to find the ~-or.     Tim 3’. B. I.
        adviud am that it haa closed fta 0ame 011 thm aatkr,
        ana for ma to a0 anything r wanted to with tiu o&r.
              “1 ,a5 doalxoua 0r mg;irkring th, oar la orbr
        titmtI maydiapou or It and get my pay ior 8torago
        ana taking 0fm or the oar dnoe s have km6it.



        The letter from Sir. Roger Thurmond, Dietriot Attorney, re-
fermi    to in.your letter, ret&4 in part a8 r0ima:

               *&veral months ago a. 9,.acinoe, Bbarirr  or
        ‘IWrell County, Texas, found a Harley Davld8on mOtQr-
        oyolo bear-    no lioonae platoa, bg the aldo of the
        highway in TorxaU   County.  Mr. Canoe Toported tha
        matter to Rlehway ratralman Towxmd,     who la rtati0nea
        et .Alpi.ne,and Toimwna later adviwa htm that he had
        reported same to your Departsent and you were unable
        to give any lnformtion ae to the Ovmer8hfp Of the
        maohim.

              “The aatter was also nported by Mr. Nanoe to
        the Automobile Theft Bureau an& to the Fedsma Bureau
        or Imeatlgatlon, ana both 0r those agencies were un-
        able to give sag information In mferenoa  to the owumr-
        chip.
              Qmsmuoh   aa this rnaohine hss now gone unolaimed
        for rreveralmonth@ ana there is very little probability
        that any bona fide olelwmt will rhow up, the Sheriff
        aeairee to sell same et pub110 auotlon and pay over the
        prOaee&a to Tsrrell County, Telaa. . . .
Eon. John L. Green,   page 3



           "Ii a male of this property la made and tha
       sherlrf executee an affidavit setting out the faota
       of the ebeAdOmeAt  and the finding of aam by hh
       and sale at public auotion with the proceeds go-
       ing into the treasury of Terre11 County, TBxaa,
       please advise m whether OA the baaia of au&
       affidavit you would be willing to issue a
       oertlfioate of title to the purohaaer."

       Artiole u,36-1 Of VerAOA'e Annotated Civil Statutes
groviaaa am roii0w8:

           *sea. 35. Whenever the ownership of a motor
      vehiole registered   or lloenaed within this state
      is transferred by operation or law, am upan
      lnheritahoe, devise   or bequest, bankruptoy, re-
      oelverahlp,  judiolal sale, or ang other involuntary
      dfveature of ownerahl~e       Department shall iaauo
      a new oertifloate of title upon being provldrd    with
      oertlriad 00Py Of the probato prooaetllnga,   if a5.y
      (ir 50 admlnlatratio5 Ie neoeaaar     then up05
      effldavlt ahowing auoh fact and af or tha heirs
      at &&6 and epeolfloatlo5 by the hairs am to ln
      whose nane the oertirloate shall laaue), or order,
      or bill of sale rron the orrloer making the jualoial
      aale, exoept however, that where foreoloaure la hnd
      under the term of a lien, the affidavit of the
      person, firm, aaaoolatI05, or oorporatlan or
      authorized agent, of the faot of repoaaeaalon and
      dlveatltum of title ln aooordanoe w:lth tno term
      of the lien, shall be euffloiant to authoriee the
      iesuanoe of a new oertifloate of title I.5 the MIT&I
      of the gurohaaer at auoh male, and exoept further
      that in the oese Of the dOIWOlOaUre Of 85y CO5-
      etitutional or Statutory lien, the affidavit of the
      holder or auoh lien, or if a oorporatI05, its agent,
      of the fact of the oreation of auoh lien aAd the
      diveatlture of title by reason thereof In aooord~oe
      with law, ah~ll be aufrlclent to authorize the iaau-
      anoe of a new oerttfioate of title   in the Aame Of
      the purohasey.*     (u5deraoorI5g ours)
                                                                           43



.Hon* John Li Green,      page .!i,


      Artid     5502, 5504, ana 5505, 0r VSX~JO~*D
                                                Annotataa chil
stfitutaa provide aa r0ii0w

              "Art. 5502.  Proprietora or livery or publir
      stabler shall have a apwial lisn on all animal8
      plaa6a with thsm ror rood, aare ena attention, a* al80
      upon auoh aarrlagaa, bug&am or other veh.ialea 818may
      hava bran plaaed la thair aara, ior tJ&a awwt of tha
      ahargea againat the ammel ,ma this 8rtlal.e ahall apply
      to and in0iua0 owner8 or losaaaa of pamturea, who ah811
      hasa;k$lar      lfan on all anlmala plaaad with thaa ror


             *Art.  5504.  when poawaalon or any or the property
      aarbraard QJ tha praaadfng lrtiale ham oontfnuad ror sixty
      day8 a tterthe ohargea laaruo, and the ahargaa 80 buo havb
      not born paid, it ah811 be tha duty of the paraona 80
      h~idfng atid propemtyto notirf the twmr, ii in wi0
      state Mb Ma raal~aaa* :l##i@al, to eQm0r0n8z-d MA
      pay the ahargea dua, curd,& Ma ralluaw within ten daya
      artier auoh notiaa ham bran &von him to pay ma16 ehar8588,
      tha pmona    80 haldlng lald property, arter twaatg day8
      metloa, ara authorlam   to mall meld proporty at publla
      male ana apply tha proa*eda  to tha paymant or aaid
      ahargea, ma ahall' pay over tha balanaa to tha pamon
      entltlod   to the    mama.      JX th,   ownem* reaidenoa   la be-
      yond the Statr or ia unkn~wm, the pareon holding maid
      property ahall not ba required to give luah notiaa ba-
      rorcl pr00~0dbg to 8eil.n

              “bt.  5305.   It the par8on who la lagally
      entitlead to native tha balanaa mantlonod In this ahap-
      tsr la not lmo~n, or ha8 rOarNedtrola the Stata or drool
      tha oounty in whiah auoh rapalow     aa done, or suah
      property waa OQ held, the parson PO holding aal& property
      shall pay the balanoa to tha aounty treaaurar or tha
      county in whioh maid proparty la held and take Ua'ra-
      oeppt thereror. Whenever auah balanoe ahall ramin In
      the poaaaaaion or tha aounty traaaurar for the     riod
      of two gaara uuolaimad by tha party legally ent r tlad to
      the aaam, euah balanae ahall b1)ama.a part of the OOWty
      fund or the aounty In which the proparty wa11 sold, an6
      8hal.l be appl.fed~aa any other aounty funb or DAoneY of
      su0h 0ountg 18 applioa or uaecLw
                                                                            44




              In annwaring your question, it must firat ba aetermlnea
       that legal title to the property In quaation Haag bean divested
       by operation of’ law or otherwise before oertifioate ot title
       thereto cari be issued,
1.~’                   “’
              The recta stated do not authorize dIapoaitIon of the
       property as rtolen property as provIdea ror in Artiolsa 933-34
       ana 938 of ow code or Cr+ainal Prooeaum.     In the abeenaa of
       the owner or meld property ana whare the napI or deacrIptIon of
       the thief is unknown, a aon@laInt alle@.ng theft
                                                   :     oannot stand.

               The property Ueaaribed in your aonmunIaatIon, under the
       recta atated therein, aould not be oonaldered abandoned property,
       and, theretore,   the .rInder of mama aoquiml no title to said
       property*    In the aaae of Sikea v. State, 2% S. W. 688, JuatIae
       Hurt of the OoW     of Criminal Appaalr maid:

                     Vhs word *sbandon* maana a giving upi a
               total desertion; an absoluta relinquishment.
               Abandonmant inalud@a both ths Intention to for-
               sake or abandon and the aot by which auah In-
               tention In carried Into erred.   Property may
               be maid to be abandoned when ths owner *thr~wa
               it away,* or when It Is voluutarIly left or loat,
               without any intent or expeatation to regain It;*

              Title to the property involved in your aomaunIoa&n     could
       be dlveated by the rorealoau.re of an amalerted comaon-law lien, or
       a atatutory lien, thereon ior the Flaount or storage buo. To deter-
       mlhe this, we must oM8Ider the f0110wIng prinoiplea Of law:

              (*I *A garage-keeper or other person in whoae po6aeaaIon
       a vehicle has been’pleoed   for storage is entIt1e.d to aesart a
       oonmon-law lien thereon for the amount hue him and, aotlng pur-
       went, to the etatuta,   may me11 the oar and apply the prooeeda to
       the payment of hls ohergea.W    (5 TSX. Jur., Sea. 62, ppa.643~44)


               (b)  “A garege-keeper in, with resp%ot to VehIolea which
       have been plaoed in his possession for storage or repair, a
       bailee .” (5 Tax. Jur., 580. 48, p. 630)

              (0) WA *garage * , which is the modern eubetitute for the
       livery stable, is defined as s plaoe for the OBIW end atyrege of
       motor vehiolee. . .” (Grinea v. State, 200 9. 3. 378)
                                                                    45



Hon. John L. Green,   page 6


     The faacts show that the offioers have been very diligent In
their efforts to locate the owner of the property and are there-
fore justified to plaoe the earn In atorege. In view of the
authorities, above, It la the opinion of this department that If
the officers pleas the property with a garece-keeper or some
other peraon for oaxe and storage, that auoh garage-keeper or
person will have a lien thereon for him atorege ohsrgea. bhen
the ahargea Sor storage eoarue and are unpaid the lienholder
aen file auit III a aourt or competent jurlaaiotlon to fora-
aloae the mama. If there la a belenae of prooeeda from the
toreolosure sale, after  the lien end oourt coat8 are paid, and
the owner fells to oleia same, It ahell be paid to the oouuty
treaaurer of the oouuty In which said property, la held.

     If the automobile and motorayola in question are mold et
foreoloaure melee under  thu prooeediugo outllnod In the above
paragraph, auah aalea would be juaioial asles and your depsrt-
ment would be authorl&aa  to Ieaue aertIfloatea of title thereto
upon evidenae of the aale8.

                                           Your8 very truly,

                                      ATTORNEY GidURAL OF TGXAS


                                      BY
JOrLJ
                                                      Amlatent